DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 2-4, 7-11, 14-24 and 57-82 are allowed.

	      Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Prior art fails to show or reasonably suggest the claim limitation “a requesting client computing device for provisioning the requesting client computing device with a browser-based mixing user interface and mixer for selective mixing by rendering content within a respective subregion of an HTML canvas of the browser of the requesting client computing device using at least one media stream received by the requesting client computing device to generate a mixed video stream using the content rendered within the HTML canvas and at least one associated audio stream; the processing structure further configured to: receive one or more live media streams from other client computing devices; stream media data from the one or more live media streams to the requesting client computing device over at least one live streaming media connection; and receive, from the requesting client computing device, the mixed video stream and the at least one associated audio stream; ” in combination with all other claimed limitation of independent claims 10, 57, 58, 60, 62 and 63.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424